Exhibit 10.6

AMENDMENT NO. 5 TO RETIREMENT BENEFIT AGREEMENT

THIS AMENDMENT NO. 5 TO RETIREMENT BENEFIT AGREEMENT (this “Amendment”) by and
between Mylan Inc., a Pennsylvania corporation (the “Company”), and Robert J.
Coury (“Executive”) is made effective as of January 1, 2012 (the “Effective
Date”).

WHEREAS, the Company and Executive are parties to that certain Retirement
Benefit Agreement dated as of December 31, 2004, as amended to date (the
“Agreement”);

WHEREAS, the Company and Executive desire to further amend the Agreement in
accordance with Article XIII thereof, upon the terms and conditions set forth
herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

1. Section 1(h) of the Agreement is hereby amended by striking “Retirement
Benefit (or Partial Retirement Benefit)” each time it appears and substituting
in each such case “Retirement Benefit and/or Supplemental Retirement Benefit”
therefor.

2. Section 2.1 of the Agreement is hereby deleted and replaced in its entirety
to read as follows:

“Upon the earlier of (i) Retirement from the Company after completion of at
least ten or more continuous years of service (the “Full Vesting Date”) or
(ii) any termination of the Executive’s employment with the Company after
December 31, 2011, Executive shall, subject to the provisions hereof, receive an
amount (the “Retirement Benefit”) in cash equal to the NPV of an annual
retirement benefit equal to fifty percent (50%) of the sum of (i) his annual
base salary as of December 31, 2011 (the “RB Salary”) and (ii) the average of
the three highest annual cash bonuses paid to Executive with respect to the five
years preceding January 1, 2012 (such average, the “RB Bonus”), for a period of
fifteen (15) years, paid in accordance with Section 2.6 of this Agreement. The
parties agree that Executive completed ten or more continuous years of service
prior to January 1, 2012.

Further, subject to the provisions hereof, the Executive shall be eligible to
receive an additional amount (the “Supplemental Retirement Benefit”) equal to
the NPV of an annual retirement benefit equal to twenty percent (20%) of the sum
of the RB Salary and the RB Bonus, for a period of fifteen (15) years. Fifty
percent (50%) of the Supplemental Retirement Benefit shall vest on each of
January 1, 2013 and January 1, 2014, subject to Executive’s continued employment
with the Company through the applicable vesting date, and, except as set forth
below in the event of a Change in Control, shall be paid in accordance with
Section 2.6 of this Agreement; provided, however, that if prior to January 1,
2014, (A) there occurs a Change in Control and Executive remains employed by the
Company immediately prior to the date of such Change in Control, or
(B) Executive’s employment terminates for any reason other than Cause or
resignation



--------------------------------------------------------------------------------

without Good Reason (each as defined in Executive’s Second Amended and Restated
Employment Agreement with the Company, dated October 24, 2011, as amended from
time to time (the “Employment Agreement”)), the Supplemental Retirement Benefit
shall vest in full. If the Supplemental Retirement Benefit becomes vested as a
result of a Change in Control, the NPV of the Supplemental Retirement Benefit
shall, subject to Article X, be paid to Executive in a cash lump sum as soon as
practicable (but in no event more than ten (10) days) following Retirement or
other termination of employment. If the Supplemental Retirement Benefit becomes
vested as a result of termination of employment other than for Cause or
resignation for Good Reason, the NPV of the Supplemental Retirement Benefit
shall, subject to Article X, be paid to Executive in a cash lump sum with ten
(10) days of such date of termination.”

2. Section 6.1 of the Agreement is hereby deleted and replaced in its entirety
to read as follows:

Executive agrees that he will not for a one-year period commencing on the date
of his Retirement, without the prior written consent of the Company, engage in
competitive activity which violates the provisions of Section 5(a) of the
Employment Agreement.

3. Section 6.2 of the Agreement is hereby deleted and Sections 6.3 and 6.4 are
re-numbered accordingly.

4. Article VII of the Agreement is hereby deleted.

5. Article VIII of the Agreement is hereby deleted and replaced in its entirety
to read as follows:

“8.1 Executive shall not be eligible for payment of the Retirement Benefit if,
and only if, (i) prior to July 1, 2012, the Company notifies Executive in
writing that Executive committed an act of Cause (as defined in Section 8(b) of
the Employment Agreement) prior to January 1, 2012 and (ii) Executive fails to
dispute such claim within 30 days following receipt of the Company’s notice or,
if Executive does dispute the claim, the Company prevails on such claim. In the
event Executive had previously received the Retirement Benefit and, pursuant to
the preceding sentence, Executive is not eligible for payment of the Retirement
Benefit, then Executive shall be required to return the after-tax portion of the
Retirement Benefit.

8.2 Executive shall not be eligible for payment of the Supplemental Retirement
Benefit if, and only if, (i) prior to the date that is six months following
Executive’s termination of employment, the Company notifies Executive in writing
that Executive committed an act of Cause (as defined in Section 8(b) of the
Employment Agreement, but without regard to the penultimate sentence thereof)
prior to Executive’s termination of employment and (ii) Executive fails to
dispute such claim within 30 days following receipt of the Company’s notice or,
if Executive does dispute the claim, the Company prevails on such claim. In the
event Executive had previously received the Supplemental Retirement Benefit and,
pursuant to the preceding sentence, Executive is not eligible for

 

2



--------------------------------------------------------------------------------

payment of the Supplemental Retirement Benefit, then Executive shall be required
to return the after-tax portion of the Supplemental Retirement Benefit.

8.3 For purposes of Sections 8.1 and 8.2 hereof, the after-tax portion shall be
the amount of the Retirement Benefit and/or Supplemental Retirement Benefit
multiplied by 100% minus the Executive’s combined marginal federal, state and
local tax rate for the year of payment”

8.4 The Company’s obligation to make payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense, or other claim, right or action that
the Company may have against the Executive or others. In the event of any
dispute between Executive and the Company regarding the Executive’s right to
payment under this Agreement, except as set forth below, the Company agrees
that, notwithstanding any such dispute, the Company will not for any reason
withhold payment of any amounts that Executive would have been entitled to
receive under this Agreement had his employment ended by reason of resignation.
The forgoing sentence shall not apply to payment of the Retirement Benefit or
Supplemental Retirement Benefit if and only if the Company alleges the existence
of Cause in accordance with the provisions of Sections 8.1 or 8.2 of this
Agreement, as the case may be.

6. The first two sentences of Article XVI of the Agreement are hereby deleted
and the following substituted therefor:

This Agreement shall be construed and enforced according to, and the rights and
obligations of the parties shall be governed in all respects by, the laws of the
State of New York. The parties irrevocably submit to the exclusive jurisdiction
of the state and federal courts located in New York County, New York solely in
respect of the interpretation and enforcement of the provisions of this
Agreement and of the documents referred to in this Agreement, and in respect of
the transactions contemplated by this Agreement and by those documents, and
hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement of this Agreement or of any
such document, that it is not subject to this Agreement or that such action,
suit or proceeding may not be brought or is not maintainable in said courts or
that the venue thereof may not be appropriate or that this Agreement or any such
document may not be enforced in or by such courts, and the parties hereto
irrevocably agree that all claims with respect to such action or proceeding
shall be heard and determined in such a court. The parties hereby consent to and
grant any such court exclusive jurisdiction over the person of such parties and
over the subject matter of such dispute and agree that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in Article XXII or in such other manner as may be permitted by law,
shall be valid and sufficient service thereof. The Executive and the Company (on
its behalf and on behalf of its affiliates) each hereby waives any right to a
trial by jury with respect to any dispute described in this Article XVI.

7. All references in the Agreement to the “Partial Retirement Benefit” are
hereby deleted.

8. The following is hereby added as Article XXII of the Agreement:

 

3



--------------------------------------------------------------------------------

Notices. All notices hereunder to the parties hereto shall be in writing sent by
certified mail, return receipt requested, postage prepaid, and by fax (receipt
confirmed), addressed to the respective parties at the following addresses:

COMPANY:

Mylan Inc.

1500 Corporate Drive

Canonsburg, PA 15317

Attention: Executive Vice President and Global General Counsel

Fax: 724-514-1871

EXECUTIVE:

The Executive’s most recent home address or fax number on file with the Company.

Either party may, by written notice complying with the requirements of this
section, specify another or different person or address for the purpose of
notification hereunder. All notices shall be deemed to have been given and
received on the day a fax is sent or, if mailed only, on the third business day
following such mailing.

9. If for any reason the Executive is not employed by the Company on the
Effective Date, this Amendment shall be null and void and of no force and effect
and the rights and obligations of the parties in connection with Executive’s
Retirement Benefit after ceasing to be so employed shall be governed by the
terms of the Agreement, as in effect without regard to this Amendment.

10. (a) The parties acknowledge and agree that this Amendment is an integral
part of the Agreement. Notwithstanding any provision of the Agreement to the
contrary, in the event of any conflict between this Amendment and the Agreement
or any part of either of them, the terms of this Amendment shall control.

(b) Except as expressly set forth herein, the terms and conditions of the
Agreement are and shall remain in full force and effect.

(c) The Agreement, as amended hereby, sets forth the entire understanding of the
parties with respect to the subject matter thereof and hereof.

(d) This Amendment shall be governed by, interpreted under and construed in
accordance with the laws of the State of New York.

(e) This Amendment may be executed in any number of counterparts, each of which
shall be an original and all of which shall constitute one and the same
document.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the day and year first above written.

 

MYLAN INC.

/s/ Rodney L. Piatt

Name: Rodney L. Piatt Title: Chairman, Compensation Committee EXECUTIVE:

/s/ Robert J. Coury

Robert J. Coury